Citation Nr: 0920773	
Decision Date: 06/03/09    Archive Date: 06/09/09

DOCKET NO.  05-31 039	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus. 


ATTORNEY FOR THE BOARD

Christine C. Kung, Associate Counsel







INTRODUCTION

The Veteran served on active duty from May 1989 to April 1993 
and from February 1995 to April 2002.

This matter comes on appeal before the Board of Veterans' 
Appeals (Board) from a December 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in St. 
Louis, Missouri (RO) which denied the benefits sought on 
appeal.  

The Board remanded the case to the RO for further development 
in August 2008.  Development has been completed and the case 
is once again before the Board.

FINDINGS OF FACT

1.  The Veteran does not have bilateral hearing loss that 
constitutes a disability for VA purposes.  

2.  The Veteran does not have tinnitus etiologically related 
to active service.  


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by active service, nor may it be presumed to have been 
incurred or aggravated therein. 38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.385 (2008).

2.  Tinnitus was not incurred in or aggravated by active 
service. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.303, 4.87 (2008).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A. Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  Such notice 
must include notice that a disability rating and an effective 
date for the award of benefits will be assigned if there is a 
favorable disposition of the claim.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107; 38 C.F.R. §§ 3.159, 3.326; see 
also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  

In January 2004, and July 2004 letters, VA informed the 
Veteran of the evidence necessary to substantiate his claims, 
evidence VA would reasonably seek to obtain, and information 
and evidence for which the Veteran was responsible.  

A November 2008 letter provided the Veteran with notice of 
the type of evidence necessary to establish a disability 
rating and effective date.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  This notice was not received prior 
to the initial rating decision.  Despite the inadequate 
timing of this notice, the Board finds no prejudice to the 
Veteran in proceeding with the issuance of a final decision.  
See Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The RO 
cured any VCAA notice deficiency by issuing the fully 
compliant notice in November 2008.  The RO readjudicated the 
case in a January 2009 supplemental statement of the case.  
The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held that a statement of the case (SOC) or 
supplemental statement of the case (SSOC) can constitute a 
"readjudication decision" that complies with all applicable 
due process and notification requirements if adequate VCAA 
notice is provided prior to the SOC or SSOC.  See Mayfield v. 
Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  As a matter of 
law, the provision of adequate VCAA notice prior to a 
readjudication "cures" any timing problem associated with 
inadequate notice or the lack of notice prior to an initial 
adjudication.  Id.  There is no indication that any notice 
deficiency reasonably affects the outcome of this case.  

The Veteran's service treatment records, VA treatment 
records, and VA examinations have been associated with the 
claims file.  VA has provided the Veteran with every 
opportunity to submit evidence and arguments in support of 
his claim, and to respond to VA notices.  The Veteran and his 
representative have not made the Board aware of any 
additional evidence that needs to be obtained prior to 
appellate review.  See 38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  The record is complete and the case is ready for 
review.

B.  Law and Analysis

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein. 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303 (2008).  Service connection may be granted for 
any disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d) (2008).  
In addition, certain chronic diseases, including 
sensorineural hearing loss, may be presumed to have been 
incurred or aggravated during service if they become 
disabling to a compensable degree within one year of 
separation from active duty. 38 U.S.C.A. §§ 1101, 1112 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.307, 3.309 (2008).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

Impaired hearing will be considered a disability for VA 
purposes when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000 and 4000 Hertz is 40 
decibels or greater; or the auditory thresholds for at least 
three of these frequencies are 26 decibels or greater; or 
when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  38 C.F.R. § 3.385 (2008).

Service treatment records contain no complaints or diagnoses 
relating to hearing loss or tinnitus.  Audiological 
evaluations completed in service reflect normal hearing.  

On the authorized audiological evaluation in October 1989, 
puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
NR
5
0
-5
5
LEFT
NR
5
0
0
-5

On the authorized audiological evaluation in March 1993, 
puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
0
0
LEFT
0
5
0
0
0

On the authorized audiological evaluation in November 1994, 
puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
0
5
LEFT
0
0
0
0
0

On the authorized audiological evaluation in September 1995, 
puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
0
0
10
LEFT
5
0
0
0
0

On the authorized audiological evaluation in April 1998, 
puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
0
0
0
LEFT
0
0
0
0
0

On the authorized audiological evaluation in January 2000, 
puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
0
0
LEFT
0
5
0
0
0

On the authorized audiological evaluation in January 2002, 
puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
10
0
5
LEFT
5
0
-5
5
5

VA treatment records dated from 2002 to 2005 do not reflect 
current a diagnosis or treatment for bilateral hearing loss 
or tinnitus. 

On a November 2008 VA audiological evaluation, puretone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
15
5
10
LEFT
5
5
5
10
5

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear and of 100 percent in the left ear.  

At the time of the November 2008 VA examination, the Veteran 
denied having hearing loss.  He stated that he did not notice 
hearing problems.  He denied tinnitus.  He also denied a 
medical history, family history, and ototoxic drug history of 
hearing loss.  The Veteran reported exposure to excessive 
noise in aviation fueling in the Navy with the use of hearing 
protection.  He also reported exposure to excessive noise 
working fuel supply in the Army with the use of hearing 
protection.  He denied a history of civilian occupational 
noise exposure.  Recreationally, the Veteran went hunting on 
one occasion the previous winter without hearing protection.  
After examination of the Veteran, the audiologist stated that 
the Veteran's hearing thresholds were within normal limits 
bilaterally.  She opined that the Veteran's hearing loss was 
not likely related to his military service.  The Veteran 
denied having tinnitus.  Therefore, the examiner opined that 
tinnitus was not likely related to military service.  

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  See 38 U.S.C.A. § 
1110, 1131; Degmetich v. Brown, 104 F. 3d 1328 (1997).  A 
November 2008 VA examination shows that the Veteran does not 
have a hearing loss disability for VA purposes.  See 38 
C.F.R. § 3.385 (2008).  There is no current medical evidence 
of tinnitus and the Veteran denied having tinnitus at the 
time of his November 2008 VA examination.  

In the instant case, there is no current medical evidence of 
bilateral hearing loss or tinnitus.  Therefore, the Board 
concludes the preponderance of the evidence is against 
finding that the Veteran has bilateral hearing loss 
etiologically related to active service.  The preponderance 
of the evidence is against finding that the Veteran has 
tinnitus etiologically related to active service.  The appeal 
is accordingly denied.  In making this determination, the 
Board has considered the provisions of 38 U.S.C.A. § 5107(b) 
regarding benefit of the doubt, but there is not such a state 
of equipoise of positive and negative evidence to otherwise 
grant the Veteran's claim.


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.



____________________________________________
S. L. Kennedy 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


